 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Vanessa Olivarria,                                 No. CV-19-00072-TUC-JGZ
10                 Plaintiff,                           ORDER
11   v.
12   Tucson Unified School District,
13                 Defendant.
14
15         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
16         IT IS HEREBY ORDERED that the parties’ Stipulation of Voluntary Dismissal
17   with Prejudice (Doc. 24) is GRANTED.
18         The Clerk of Court is directed to close the file in this action.
19         Dated this 8th day of October, 2019.
20
21
22
23
24
25
26
27
28
